Citation Nr: 1401994	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for sleep apnea with asthma, to include a separate rating for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from August 1989 to August 2009.

This matter came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for sleep apnea with asthma and assigned a 50 percent rating.  This matter was remanded in April 2013 for further development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a Board videoconference hearing in February 2013; a transcript is of record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Based on the level of severity, sleep apnea is the predominant disability.  

2.  The Veteran's service-connected sleep apnea with asthma is manifested by the use of a breathing assistance device.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected sleep apnea with asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic 6602-6847 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.

The increased rating issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for sleep apnea with asthma.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claim.

With regard to the duty to assist, VA has obtained VA treatment records, reviewed the Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, afforded him adequate VA examinations, and provided a Board video conference hearing in February 2013.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The Veteran's service-connected sleep apnea with asthma has been rated by the RO under the provisions of Diagnostic Code 6602-6847.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. 

Under Diagnostic Code 6847, a rating of 50 percent is warranted for sleep apnea which requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Under Diagnostic Code 6602 for bronchial asthma, a rating of 30 percent is warranted for FEV-1 of 56 to 70 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A rating of 60 percent is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602. 6602-

Ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  38 C.F.R. § 4.96.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

Factual Background

A January 2009 VA examination shows that the Veteran used an Albuterol inhaler three to four times per day.  He tried Advair, but to no avail.  It was noted that a pulmonary function test (PFT) showed improvement with Albuterol.  Standard study showed the following values: FEV-1 of 65.1 percent of predicted value; and FEV-1/FVC of 100 percent of predicted value.  Post bronchodilator showed the following readings: FEV-1 76.2 of percent of predicted value; and of FEV-1/FVC 97.3  percent of predicted value.  

A January 2010 VA treatment record shows use of Albuterol 3 to 4 times daily.  The Veteran reported being "always wheezy" and that symptoms worsened in certain climates.      

On substantive appeal received in July 2010, the Veteran requested separate ratings for sleep apnea and asthma.  

An October 2010 VA treatment record shows that "albuterol use clearly indicates his moderate disease is uncontrolled."  It was noted that he was to regularly start using Mometasone and Albuterol on an as needed basis. 

At an April 2011 DRO hearing, the Veteran and his representative clarified that they were no longer asserting that sleep apnea and asthma should be rated separately, but rather that "the severity of the two should be combined."  At the conclusion of the hearing, the representative reiterated the new assertion and asked for "a higher single rating, either on the asthma side of the rating schedule or sleep apnea side of the rating schedule, whichever is more applicable based on the evidence that Veteran is going to receive from his physician."  

Regarding his symptoms, the Veteran testified to using his CPAP machine but "I'll wake up every night panicking and I rip my mask off because I'm wheezing."  He further testified to "using the Albuterol every night, and I don't put the CPAP machine mask back on."  He also reported taking Mometasone and was told to increase his use.   

An April 2011 VA treatment record shows that he used a CPAP at night which he "rips off" since he could not breathe.  He used his rescue inhaler in the morning/afternoon.  The Veteran was instructed to maintain a record of inhaler use and the frequency at which he woke up at night.

A May 2011 VA Pulmonary Consult shows treatment consisting of a CPAP machine and medications (Albuterol and Mometasone).  

An October 2011 VA pulmonary consultation shows obstructive sleep apnea and asthma with increased wheezing.  The Veteran complained that the CPAP mask did not work for him. 

A December 2011 VA treatment record shows complaints of feeling shortness of breath, wheezing, and ineffective inhalers.  He was advised to visit the emergency room (ER).  
 
A December 2011 VA ER treatment record shows complaints of wheezing and medications that were not working.  It was noted that the Veteran had an upper respiratory infection that exacerbated his asthma. 

At the February 2013 Board video conference hearing, the Veteran's representative asked the Board to determine whether separate evaluations were warranted for sleep apnea and asthma, or whether when combined together, the severity of condition warrants an increased rating.  Regarding his symptoms, the Veteran removed the CPAP machine mask at night due to "really bad" wheezing.  As a result, he had to use his inhaler every night.  The Veteran testified to being prescribed a daily use inhaler and bronchodilator for his asthma to use as an emergency on occasion.  He reported having asthma attacks twice a week.  The Veteran testified to missing work as a police trainer "a couple of times within a year."  He further noted that he might have missed more days of work if it were not for fear of retribution.    

In April 2013, the Board remanded the claim since at the time the most recent VA examination was dated in January 2009 and the record did not include any spirometry results to indicate whether the Veteran's asthma worsened. 

A May 2013 VA treatment record shows that the Veteran was prescribed Advair some time ago, but used Albuterol at least twice daily.  He has also stopped taking Formoterol.  The Veteran asked to have his CPAP machine checked.

Pursuant to the Board remand, the Veteran was afforded a September 2013 VA examination, which shows obstructive sleep apnea.  The examiner noted that the Veteran "does not have chronic resp failure with carbon dioxide retention or cor pulmonale and did not and does not require tracheostomy."  The examiner the Veteran uses the CPAP machine nightly, but still has some fatigue.  The examiner noted "Persistent daytime hypersomnolence."  The examiner found that the Veteran's sleep apnea does not impact his ability to work.  

As for asthma, the examiner noted intermittent inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The examiner noted that the Veteran's respiratory disability required use of oral bronchodilators but not antibiotic and outpatient oxygen therapy.  The examiner noted that the Veteran did not have any asthma attacks with episodes of respiratory failure in the past twelve months.  He further noted that there had been no physician visits for required care of exacerbations.  The Veteran reported that his last exacerbation of asthma was in 2011, when he sought treatment at the emergency room.  PFT results show the following pre-bronchodilator readings: FEV-1: 79.1 percent of predicted value; and FEV-1/FVC: 91.4 percent of predicted value.  PFT results showed the following post-bronchodilator readings: FEV-1: 88.3 percent of predicted value; and FEV-1/FVC: 91.4 percent of predicted value.  The examiner noted that the Veteran's asthma did not impact his ability to work.     

Analysis

The Veteran and his representative had at one point asserted that sleep apnea and asthma should be rated separately.  They later asserted a higher evaluation based on the combined severity of the two disabilities.  It is unclear whether "combined severity" is meant that a combined rating of the two separate disabilities is warranted or if an increased rating should be based on 38 C.F.R. § 4.96.  The Board acknowledges that the September 2013 VA examination report form itself required the examiner to fill out separate reports for the two conditions, but the Board is bound by the express terms of 38 C.F.R. § 4.96(a).  Therefore, coexisting respiratory disorders, such as the Veteran's sleep apnea, rated under Diagnostic Code 6847 and asthma, rated under Diagnostic Code 6602, cannot be assigned separate ratings. 

To determine which condition is the most prominent disability, the Board will evaluate them separately before assigning a single disability rating. 

For asthma, a rating of 60 percent is not warranted as FEV-1 was no less than 76.2 percent of predicted value and FEV-1/FVC was 91.4 percent of predicted value.  Treatment consisted of using Albuteral and Mometasone.  As noted by the most recent examination report, there were no medical visits for required care of exacerbations.  There was intermittent inhalation bronchodilator therapy and daily inhalational anti-inflammatory medication.  There was no intermittent course of system corticosteroids.  Based on the evidence above, and for the purposes of determining whether asthma is the Veteran's predominant disability, the Veteran's asthma symptoms would not warrant a disability evaluation in excess of 30 percent rating under Diagnostic Code 6602. 

As the Veteran's asthma would not warrant a disability rating in excess of 30 percent, the Board concludes that the sleep apnea is the predominant disability.  Considering the criteria in Diagnostic Code 6847, the Board finds that the maximum rating is not warranted as there is no evidence (and the Veteran does not assert) of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a requirement of a tracheostomy.  The most recent VA examination report included the examiner's specific notation that the Veteran does not have chronic respiratory failure with carbon dioxide retention or cor pulmonale and did not and does not require tracheostomy.  

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's respiratory disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

After examining all the evidence, the Board finds that the currently assigned 50 percent rating for the Veteran's sleep apnea with asthma is appropriate, and the weight of the evidence is against assigning a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. at 119.  

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The Veteran has stated that he uses a CPAP machine at night for sleep apnea but often has to take it off because he's wheezing, which requires using an inhaler; after which he does not put the CPAP back in place.  The diagnostic code considered for sleep apnea does not contemplate the effect of asthma, and the need for medication to treat that condition, on the use of CPAP.  Therefore, the rating criteria are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Nevertheless, the Board finds that the Veteran's sleep apnea with asthma does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran testified to missing work a couple of times within a year due to his disability and further testified that the amount of time that he actually took off is not reflective of the amount of times he was actually affected since he had to work for fear of retribution.  Nevertheless, even when considering the Veteran's symptoms, the September 2013 VA examiner found after reviewing the claims file, and interviewing and examining the Veteran that the sleep apnea and asthma did not impact the Veteran's ability to work.  Thus, the Veteran's exceptional disability picture as a whole, including the effects of using medication to treat asthma on the use of CPAP necessary to treat sleep apnea, does not exhibit "other related factors" sufficient to necessitate referral for extraschedular consideration for that condition.  Thun, 22 Vet. App. at 116.   

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the service-connected sleep apnea with asthma, hence further consideration of TDIU is not warranted. 


ORDER

Entitlement to an initial rating higher than 50 percent for sleep apnea with asthma, to include a separate rating for asthma is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


